 



Exhibit 10.2
L E A S E
     THIS LEASE is dated as of September 25, 2007, 2007 between the Landlord and
the Tenant named below, and is of space in the Building described below.
ARTICLE 1
BASIC DATA; DEFINITIONS
     1.1 Basic Data. Each reference in this Lease to any of the following terms
shall be construed to incorporate the data for that term set forth in this
Section:
     Landlord: Newgate Properties, LLC
     Landlord’s Address: 100 Institute Road, Worcester, MA 01609
     Tenant: RXI Pharmaceuticals Corporation
     Tenant’s Address: One Innovation Drive, Worcester, MA
     Property: 60-68 Prescott Street, One Gateway Place, Worcester, MA
     Building: The building commonly known and numbered as 60 Prescott Street,
Worcester, MA.
     Premises: The portion of the first floor of the Building consisting of
approximately 2,882 usable square feet of office space and a portion of the
third floor consisting of approximately 2,425 usable square feet of laboratory
space, all as more particularly shown on Exhibit A attached hereto. The specific
area of the Premises shall be determined by the registered architect for the
Landlord in accordance with the methodology set forth in Exhibit A-1.
     Basic Rent: The Basic Rent for the Premises is as follows:

          RENTAL PERIOD   MONTHLY BASIC RENT
Rent Commencement Date to July 31, 2009
  $ 15,036.50  

          Security Deposit. Upon the execution of the Lease, the Tenant shall be
obligated to pay to the Landlord one month’s rent (the “Security Deposit”) in
the manner described at Section 1.1 hereof, which shall be held as security for
the Tenant’s performance as herein provided and refunded to the Tenant at the
end of the Lease subject to the Tenant’s satisfactory compliance with the
conditions hereof. The Landlord shall not be obligated to pay interest on or
segregate such amount from other funds of the Landlord.

1



--------------------------------------------------------------------------------



 



     Lease Commencement Date: Upon Substantial Completion of the Landlord’s
Improvements described herein by the Landlord and delivery to the Tenant in
accordance with the terms of this Lease. The parties shall acknowledge the Lease
Commencement Date on the form attached hereto as Exhibit B.
     Rent Commencement Date: Upon the later of: (i) Landlord’s Substantial
Completion of the Landlord’s Improvements described herein by the Landlord; or
(ii) December 1, 2007.
     Term: One term of approximately twenty (20) months (“Initial Term”),
commencing on the Lease Commencement Date and expiring on the last day of the
calendar month after the expiration of twenty (20) calendar months after the
Rent Commencement Date. Notwithstanding anything to the contrary herein, Tenant
shall have the options (i) to terminate this Lease effective on any date at
least six (6) months after the Term Commencement Date as may be specified by at
least ninety (90) days’ notice to Landlord (in which event this Lease shall
terminate on such effective date with the same effect as if such effective date
were the date originally specified herein for the expiration hereof); and
(ii) in the event Tenant has signed a lease of other space in Gateway Park to
which Tenant intends to relocate its operations from the Premises, by notice to
Landlord, either to extend the Term of this Lease on a month-to-month basis
until, or to terminate this Lease early when, such other leased space has been
prepared for and Tenant has accomplished such relocation and Tenant’s occupancy.
     Option Space: During the term of this Lease, the Tenant shall have the
option to add to the Premises that portion of the Building in Exhibit D marked
as “Option Space” upon not less than sixty (60) days written notice to the
Landlord. It is agreed that the Option Space consists of approximately 1,030
usable square feet of floor area. Upon such exercise, the Option Space shall be
deemed to be a part of the Premises and the Basic Rent shall be increased at a
rate of usable square footage of the Option Space multiplied by $34.00 per
annum. In addition, Tenant shall have full access to Room 3238, the common area
immediately across the corridor from the open lab space. Tenant shall not have
the right to use the Option Space absent exercise of the option by written
notice to the Landlord. In addition, in the event Blue Sky Biotech vacates the
office space set forth in blue and marked “Blue Sky” on Exhibit E, Tenant shall
have a first right of refusal to occupy such space. It is agreed that the Blue
Sky space is approximately 500 usable square feet.
     Initial General Liability Insurance: $1,000,000 per occurrence/$2,000,000
aggregate (combined single limit) for property damage, bodily injury or death.
     Permitted Uses: General office uses and scientific laboratory space for
research and development in the life sciences field of study which shall be
conducted in compliance with all applicable municipal, state and federal laws,
rules and regulations and in all events the Permitted Uses shall be conducted in
a manner so as to not be unreasonably disruptive in any manner to any other
tenant or occupant in the Building. Tenant will procure and maintain in full
force and effect all licenses and permits which may be required for any use made
of the Premises.
     1.2 Definitions. In addition to the terms defined throughout this Lease,
when used in Lease, the capitalized terms set forth below shall bear the
meanings set forth below.

2



--------------------------------------------------------------------------------



 



     Business Day: All days except Saturdays, Sundays, local, state and federal
holidays.
     Force Majeure: Collectively and individually, strikes or other labor
trouble, fire or other casualty, acts of God, governmental preemption of
priorities or other controls in connection with a national or other public
emergency or shortages of fuel, supplies or labor resulting therefrom, or any
other cause, whether similar or dissimilar, beyond the reasonable control of the
party required to perform an obligation.
     Substantial Completion: Shall mean that the Landlord’s Improvements have
been completed in accordance with Exhibit A and the plans and specifications
approved by Tenant so that either a temporary or a permanent certificate of
occupancy has been issued by the City of Worcester, subject to minor items of
repair, correction, adjustment or completion set forth in a so-called “punch
list” signed by Landlord and Tenant, the incompletion of which do not and the
subsequent completion of which will not, adversely affect or interfere with
Tenant’s use of the Premises or the completion of Tenant’s Work. Landlord will
complete the punch list items within thirty (30) days after the Lease
Commencement Date. In the event the punch list items are not complete within
thirty (30) days after the Lease Commencement Date, Tenant shall have the right
to withhold thirty percent of the Monthly Basic Rent until such punch list items
are completed.
     1.3 Enumeration of Exhibits. The following Exhibits are a part of this
Lease, are incorporated herein by reference attached hereto, and are to be
treated as a part of this Lease for all purposes. Undertakings contained in such
Exhibits are agreements on the part of Landlord and Tenant, as the case may be,
to perform the obligations stated therein.

     Exhibit A   —     Plan of the Premises and Landlord Improvements
     Exhibit A-1   —     Measurement Methodology      Exhibit B   —     Lease
Commencement Date Acknowledgment      Exhibit C   —     WPI Equipment and
Vivarium Space Subject to Tenant Use      Exhibit D   —     Option Space
     Exhibit E   —     First Floor Option Office Space  

ARTICLE 2
PREMISES AND APPURTENANT RIGHTS
     2.1 Lease of Premises. Landlord hereby leases and demises to Tenant and
Tenant hereby leases from Landlord the Premises for the Term and upon the terms
and conditions hereinafter set forth.
     2.2 Appurtenant Rights and Reservations.
          (a) Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use, and permit its invitees, employees and authorized
subtenants to use in common with Landlord and others, public or common walkways
necessary for access to the Building and the Premises and the access roads,
driveways, loading areas, pedestrian sidewalks, landscaped areas,

3



--------------------------------------------------------------------------------



 



bathrooms and other areas or facilities, if any, which are located in or on the
Property (the “Common Facilities”); but such rights shall always be subject to
reasonable rules and regulations from time to time established by Landlord
pursuant to Section 14.5 (the “Rules and Regulations”) and to the right of
Landlord to designate and change from time to time areas and facilities so to be
used, provided, however, that any newly designated or changed Common Facilities
shall be substantially similar to those in existence on the Lease Commencement
Date.
          (b) Landlord shall have the right to place in the Premises (but in
such manner as to cause no interference with Tenant’s use of the Premises)
utility lines, equipment, stacks, pipes, conduits, ducts and the like.
          (c) Tenant shall have the right, as appurtenant to the Premises, the
non-exclusive and subordinate right to utilize the kitchen area, conference
rooms and auditorium within that portion of the Building leased and occupied by
Worcester Polytechnic Institute (“WPI”) as may be reasonably required by Tenant
and in all events subject to the scheduling requirements of WPI.
          (d) In conjunction with the Lease, Tenant shall be provided the
opportunity to utilize certain pieces of equipment and space owned by WPI,
including but not limited to the Vivarium located within that portion of the
Building leased by WPI. A list of such equipment and a plan of such space as are
subject to this provision is attached as Exhibit C. Tenant shall be obligated to
coordinate the use of the equipment and the Vivarium with WPI and shall pay to
WPI a reasonable rate to be agreed to on a per hour or per animal basis for the
use of such equipment and the Vivarium.
ARTICLE 3
BASIC RENT AND SECURITY DEPOSIT
     3.1 Payment of Basic Rent.
          (a) Tenant agrees to pay the Basic Rent to Landlord, or as directed by
Landlord, commencing on the Rent Commencement Date, without offset, abatement,
deduction or demand except as set forth in this Lease. Basic Rent shall be
payable in equal monthly installments, in advance, on the first day of each and
every calendar month during the Term of this Lease, to Landlord at Landlord’s
Address or at such other place as Landlord shall from time to time designate by
notice, in lawful money of the United States. In the event that any installment
of Basic Rent is not paid within twenty (20) business days of when due, Tenant
shall pay, in addition to any charges under the Lease, an administrative fee
equal to five (5%) percent of the overdue payment. Landlord and Tenant agree
that all amounts due from Tenant under or in respect of this Lease shall be
considered as rental reserved under this Lease for all purposes, including
without limitation regulations promulgated pursuant to the Bankruptcy Code, and
including further without limitation Section 502(b) thereof.
          (b) Basic Rent for any partial month shall be pro-rated on a daily
basis, and if the first day on which Tenant must pay Basic Rent shall be other
than the first day of a calendar month, the first payment which Tenant shall
make to Landlord shall be equal to a proportionate

4



--------------------------------------------------------------------------------



 



part of the monthly installment of Basic Rent for the partial month from the
first day on which Tenant must pay Basic Rent to the last day of the month in
which such day occurs.
          (c) Basic Rent is full service gross rent and includes all real estate
taxes, insurance, utilities, operating expenses and other costs and expenses
except as herein expressly provided.
ARTICLE 4
CONDITION OF THE PREMISES
     4.1 Condition of the Premises. Subject to the completion of Landlord’s
Improvements by the Landlord, at Landlord’s expense, relative to the office
space portion of the Premises and the work described in this Section and (the
“Landlord’s Improvements”), the Premises are being leased in their “AS IS”
condition. The Landlord agrees that at the time of delivery (i) the Premises
shall be in conformity with all applicable laws, ordinances, rules and
regulations, (ii) the Premises shall be free of latent defects, (iii) the
Landlord’s Improvements and the work described in this Section shall be
completed in a good and workmanlike manner, using only new materials, (iv) the
Landlord, at the Landlord’s expense, shall have obtained all permits required
for the completion and occupancy of the Landlord’s Improvements and the work
described in this Section, (v) all base building mechanical, electrical,
plumbing and other Building systems shall be in good operating condition and
repair, and (vi) the Premises shall be free and clear of all tenants and
occupants. If the Landlord’s Improvements and the work described in this Section
are not substantially completed by December 15, 2007, the Landlord will credit
one-half day’s Basic Rent for each day after December 15, and one full day’s
Basic Rent for each day after December 31, that the office space is not
Substantially Completed, excluding, any delays that are attributable to RXi. If
the Landlord’s Improvements and the work described in this Section are not
complete by February 1, 2008, then the Tenant may terminate this Lease by
delivering written notice to the Landlord, in which case this Lease shall
terminate on the date set forth in the notice. There are no Landlord’s
Improvements contemplated or anticipated to the laboratory portion of the
Premises and any such work shall be conducted by Tenant pursuant to Section 5.2.
ARTICLE 5
USE OF PREMISES
     5.1 Permitted Use.
          (a) Tenant agrees that the Premises shall be used and occupied by
Tenant and its authorized subtenants only for Permitted Uses (defined
hereinabove) and for no other use without Landlord’s express written consent
which consent may be withheld or conditioned in the sole and unfettered
discretion of the Landlord. It shall be the Tenant’s responsibility and
obligation to obtain and maintain the proper licenses and permits for the
Tenant’s business at the Tenant’s expense and the Landlord makes no
representation with respect to the availability or

5



--------------------------------------------------------------------------------



 



non-availability of such licenses or permits. Landlord represents and warrants
that the Premises may be used for the Permitted Uses under applicable zoning and
other land use laws.
          (b) Tenant agrees for itself and its authorized subtenants to conform
to the following provisions during the Term of this Lease:
               (i) Tenant will not place on the exterior of the Premises,
Property or on any part of the Building, any sign, symbol, advertisement or the
like, other than the existing signs located on the Property, without first
obtaining Landlord’s consent, which shall not be unreasonably withheld, for
interior signs. Landlord agrees to cooperate with Tenant as to sign locations.
With regard to the installation of any signs, the Tenant shall comply with all
provisions of Section 5.2 herein. The Tenant shall maintain and repair the
Tenant’s signs located on the Property as of the date of this Lease and shall
bear all costs and expenses associated therewith. Tenant agrees to have a sign
installed in the lobby of the Building prior to the Rent Commencement Date and
to permit Landlord to advertise the tenancy of the Tenant in the Building in
accordance with Section 14.10 (the “Publicity Restrictions”):
               (ii) Tenant shall not perform any act or carry on any practice
which may injure the Premises, or any other part of the Building and shall
operate the Premises in a reputable manner;
               (iii) Tenant shall, in its use of the Premises, comply with the
requirements of all applicable governmental laws, rules and regulations,
including, without limitation, the Americans With Disabilities Act of 1990 and
the regulations of the Massachusetts Architectural Access Board, subject to
Tenant’s right to contest the same in good faith and postpone such compliance
during the pendency of such contest; provided, that Tenant shall not be
responsible for ensuring the Premises complies with such laws when (i) such
legal requirements are imposed on a Building-wide basis or would be generally
applicable to any office space and do not relate to Tenant’s particular manner
of use of the Premises, (ii) a notice of violation or order was issued prior to
the date Tenant is given possession of the Premises, or (iii) such legal
requirements require investigating, certifying, monitoring, encapsulating,
removing or in any way dealing with asbestos or hazardous substances unless such
asbestos or hazardous substances were introduced into the Premises by Tenant;
and
               (iv) Tenant agrees that the Premises and any other part of the
Building will be used and occupied in a careful, reasonably safe and proper
manner and that Tenant will not permit waste therein that results from
negligence or breach hereof on the part of Tenant, its employees, agents,
invitees and others acting on its behalf.
     5.2 Installations and Alterations by Tenant.
          (a) Tenant shall be responsible for any and all alterations, additions
and improvements (“Improvements”) that are required to complete the Premises
such that the Premises can be used for the Tenant’s purposes, with the sole
exclusion being the Landlord’s

6



--------------------------------------------------------------------------------



 



Improvements. Prior to any structural Improvements being made, the Tenant shall
provide any and all plans and specifications and a list of contractors for the
prior consent and approval of the Landlord, which shall not be unreasonably
withheld, delayed or conditioned. All work shall be (i) performed in a good and
workmanlike manner and in compliance with all applicable laws, ordinances and
regulations; (ii) be made at Tenant’s sole cost and expense (excluding the
Landlord’s Improvements); (iii) other than Tenant’s Removable Property, become
part of the Premises and the property of Landlord; and (iv) be coordinated with
any work being performed by Landlord in such a manner as not to damage the
Building or interfere with the construction or operation of the Building.
          (b) Tenant shall be responsible for the installation and payment of
all phone systems desired by the Tenant at the Premises.
          (c) All articles of personal property and all laboratory hoods and
other business and trade fixtures, inventory, machinery and equipment and
furniture owned or installed by Tenant solely at its expense in the Premises
(“Tenant’s Removable Property”) shall remain the property of Tenant and may be
removed by Tenant at any time prior to the expiration or earlier termination of
the Term, provided that Tenant, at its expense, shall repair any damage to the
Building caused by such removal.
          (d) Notice is hereby given that Landlord shall not be liable for any
labor or materials furnished or to be furnished to Tenant upon credit, and that
no mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises, the Building or the Property. Tenant agrees that if, any lien is filed
against all or any part of the Property for work claimed to have been done for,
or materials claimed to have been furnished to, Tenant or its agents, employees
or independent contractors, Tenant, at its sole cost and expense, shall cause
such lien to be dissolved within ten (10) business days after receipt of notice
that such lien has been filed, by the payment thereof or by the filing of a bond
sufficient to accomplish the foregoing. If Tenant shall fail to discharge any
such lien within ten (10) business days’ notice, Landlord may, at its option,
discharge such lien and treat the cost thereof (including reasonable attorneys’
fees incurred in connection therewith) as payable within ten (10) days of
demand, it being expressly agreed that such discharge by Landlord shall not be
deemed to waive or release the Event of Default in not discharging such lien.
Tenant shall indemnify and hold Landlord harmless from and against any and all
expenses, liens, claims, liabilities and damages based on or arising, directly
or indirectly, by reason of the making of any alterations, additions or
improvements by or on behalf of Tenant to the Premises under this Section, which
obligation shall survive the expiration or termination of this Lease.
          (e) In the course of any work being performed by Tenant (including,
without limitation, the “field installation” of any Tenant’s Removable
Property), Tenant agrees to use labor compatible with that being employed by
Landlord for work in the Building or on the Property or other buildings owned by
Landlord or its affiliates (which term, for purposes hereof, shall include,
without limitation, entities which control or are under common control with or
are controlled by Landlord or, if Landlord is a partnership or limited liability
company, by any partner or member of Landlord and which may include Consigli
Construction Co., Inc.) and not to employ or permit the use of any labor or
otherwise take any action which might result in a

7



--------------------------------------------------------------------------------



 



labor dispute involving personnel providing services in the Building or on the
Property pursuant to arrangements made by Landlord. Tenant intends to use
Conlangelo & Son as its contractor and Landlord has no objection to same.
          (f) No Improvements shall be performed in a manner that is
unreasonably disruptive to other tenants, or invitees of Landlord in the
Building, or to the public in general, or which causes unreasonable noise,
vibration, dust or is unreasonably unclean or unsightly. Upon notice from the
Landlord, subject to Sections 10.4 and 11.2, the Tenant shall, at its sole cost
and expense, repair any damage to the Building or the Property caused by or
resulting from any Improvements.
          (g) To the fullest extent permitted by law, Tenant shall indemnify and
hold harmless Landlord and its agents and employees from and against all claims,
damages, losses and expenses (except if arising in whole or in part from the
negligence, willful misconduct or breach hereof on the part of Landlord or its
agents, employees or contractors) including, but not limited to, reasonable
attorneys’ fees, to the extent arising out of or resulting from any
Improvements, provided that such claim, damage, loss or expense is attributable
to bodily injury, sickness, disease or death, or to injury to or destruction of
tangible property, including loss of use resulting therefrom, but only to the
extent caused in whole or in part by negligent acts or willful misconduct of
Tenant or its contractors or anyone for whose acts they may be liable. Such
obligation shall not be construed to negate, abridge, or reduce other rights or
obligations of indemnity elsewhere in this Lease or which would otherwise exist
as to a party or person described in this Article.
          (h) Tenant shall ensure that all contractors (which include
sub-contractors of any contractor) who will enter the Premises or the Building,
and others employed directly or indirectly by them, shall purchase insurance
which, at a minimum, shall be consistent with the following:

  (a)   insurance covering workers’ or workmen’s compensation claims.     (b)  
commercial general liability insurance covering claims for personal injury and
property damage.     (c)   During the period of any construction of the Tenant’s
Improvements or alterations pursuant to this Section, contractor’s or builder’s
“all risk” insurance covering property damage and loss of use claims.

The insurance required by this Article shall be written for not less than limits
specified herein for Tenant’s Insurance. Coverages, whether written on an
occurrence or claims-made basis, shall be maintained without interruption from
date of commencement of the Work until date of final payment and termination of
any coverage required to be maintained after final payment.
Original certificates of insurance evidencing full compliance with this Article
shall be delivered to Landlord prior to commencement of the Improvements. These
certificates and the insurance

8



--------------------------------------------------------------------------------



 



policies required by this Article shall expressly name Landlord and Landlord’s
mortgagee as additionally insured, and shall contain a provision that coverages
afforded under the policies will not be canceled or allowed to expire until at
least thirty (30) days’ prior written notice has been given to Landlord.
     5.3 Cleanliness, Maintenance of Certain Equipment, Trash
     The Landlord shall be responsible for storage and disposing of any
non-hazardous trash and waste. Tenant shall be responsible for placing all such
trash in the appropriate receptacles provided by the Landlord. With regard to
any hazardous or infectious materials defined in any federal or state laws,
rules or regulations, used in the Premises by Tenant or any of Tenant’s
officers, employees, contractors or agents, the Tenant shall be responsible for
disposing such materials within or from the Premises at its sole cost and
expense and in accordance with all applicable law, rule or regulation. The
Tenant shall be required to comply with any and all municipal, state or federal
regulations or laws with regard to the storage, handling and disposal of
hazardous material and with any reasonable guidelines as developed for the
Property by the Landlord.
ARTICLE 6
ASSIGNMENT AND SUBLETTING
     6.1 Terms and Conditions.
          (a) Tenant and Landlord covenant and agree that, except in the case of
a sublease or assignment in connection with a merger, consolidation or sale of
substantially all of its assets by the Tenant, the Tenant may not sublet or
assign all or a portion of the Premises without the express written consent of
the Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned.
          (b) Notwithstanding any assignment or subletting, Tenant shall remain
fully and primarily liable for all of its obligations hereunder.
          (c) All of the provisions of this Lease shall be fully binding on any
assignee or sublessee, except wherever in this Lease a provision is expressly
stated to be inapplicable to an assignee or sublessee, in which event such
provision shall be considered deleted from this Lease as applicable to such
assignee or sublessee. Without limiting the generality of the foregoing, no
assignee or sublessee may itself assign this Lease or sublet the Premises.
          (d) Tenant shall deliver to Landlord a fully executed counterpart of
any purported assignment permitted under this Section within ten (10) days of
the execution thereof. In the event that Tenant fails to execute and deliver any
assignment to which Landlord shall have consented within sixty (60) days after
the giving of such consent, then Landlord’s consent automatically shall be
deemed revoked and of no further force and effect.

9



--------------------------------------------------------------------------------



 



ARTICLE 7
RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES; SERVICES TO BE FURNISHED
BY LANDLORD
     7.1 Landlord Repairs. Subject to Section 7.2 below, Landlord, at Landlord’s
expense, agrees to keep in good order, condition, and repair, and make all
required replacements to, the roof, exterior walls and structure of the
Building, the interior walls of the Building and the Property, the foundation of
the Building, the HVAC systems and components, electric, water and sewer systems
and components, the Common Facilities and the elevators, all as are necessary to
maintain the same in a safe and tenantable condition for the Permitted Uses,
except that Landlord shall in no event be responsible for any condition in the
Premises or the Building caused by any willful misconduct, neglect or breach
hereof on the part of Tenant, its invitees or contractors. Landlord, at
Landlord’s expense, shall also keep and maintain all Common Facilities in a good
and clean order, condition and repair, free of snow and ice and accumulation of
dirt and rubbish, and shall keep and maintain all landscaped areas on the
Property in a neat and orderly condition. Landlord shall make the repairs and
replacements to maintain the Building in a condition comparable to other first
class mixed-office/laboratory buildings in the Worcester area. Landlord shall
not be responsible to make any improvements or repairs to the Building other
than as expressly described in this Section 7.1 provided, unless expressly
provided otherwise in this Lease.
     7.2 Tenant Repairs. Subject to Section 7.1 above, Tenant shall be
responsible for making repairs to the Premises necessary to keep the Premises
and every part thereof neat and clean, and will maintain the same, excluding the
HVAC, plumbing, mechanical and electrical systems, in good order, condition and
repair, excepting only those repairs for which Landlord is responsible under the
terms of this Lease, reasonable wear and tear of the Premises, and damage by
fire or other casualty or due to Landlord’s negligence, willful misconduct or
breach hereof, occurring as a consequence of the exercise of the power of
eminent domain; and Tenant shall surrender the Premises, at the end of the Term,
in such condition. Subject to Sections 10.4 and 11.2, Tenant shall be
responsible for the cost of repairs which may be made necessary by reason of
damage to the Building caused by any willful misconduct, neglect or breach
hereof on the part of Tenant or its contractors.
     7.3 Interruption of Service. Landlord reserves the right to curtail,
suspend, interrupt and/or stop the supply of water, sewage, electrical current,
cleaning, and other services, and to curtail, suspend, interrupt and/or stop use
of entrances and/or lobbies serving access to the Building, or other portions of
the Property, without thereby incurring any liability to Tenant, when necessary
by reason of accident or emergency, or for repairs, alterations, replacements or
improvements in the judgment of Landlord, reasonably exercised, desirable or
necessary, or when prevented from supplying such services or use due to any
willful misconduct, neglect or breach hereof on the part of Tenant or Tenant’s
agents, employees or contractors or by Force Majeure, including, but not limited
to, strikes, lockouts, difficulty in obtaining materials, accidents, laws or
orders, or inability, by exercise of reasonable diligence, to obtain
electricity, water, gas, steam, coal, oil or other suitable fuel or power.
Notwithstanding anything to the contrary contained herein, if any essential
services (such as HVAC, electricity, water, passenger elevators if necessary for
reasonable access to the Premises, etc.) supplied by Landlord are

10



--------------------------------------------------------------------------------



 



interrupted rendering a material portion of the Premises untenantable, or if a
material portion of the Premises are rendered untenantable in whole or in part
as a result of a default by Landlord, a constructive eviction, contamination of
the Premises, Building or Property, or any other cause, and such untenantability
does not result in whole or in part from the negligence, willful misconduct or
breach hereof on the part of Tenant, its employees, contractors, or agents,
Tenant shall be entitled to an equitable abatement of Basic Rent beginning on
the day a material portion of the Premises were first rendered untenantable in
whole or in part. The abatement shall end when tenantability is restored by
Landlord and Tenant is able to use the entire Premises to conduct its business
operations therein. During any such untenantability, Landlord shall use
commercially reasonable efforts to restore the services and render the entire
Premises tenantable.
ARTICLE 8
REAL ESTATE TAXES
     Not applicable.
ARTICLE 9
OPERATING AND UTILITY EXPENSES
     Not applicable.
ARTICLE 10
INDEMNITY AND PUBLIC LIABILITY INSURANCE
     10.1 Tenant’s Indemnity. Except if arising in whole or in part from the
negligence or willful misconduct or breach hereof on the part of Landlord or its
agents, contractors or employees, Tenant agrees to indemnify and save harmless
Landlord and Landlord’s partners, members, shareholders, officers, directors,
managers, employees, agents and contractors and any Holder from and against all
claims, losses, cost, damages, liability or expenses of whatever nature to the
extent arising: (i) from any accident, injury or damage whatsoever to any
person, or to the property of any person, occurring in or about the Premises
(ii) from any accident, injury or damage whatsoever to any person, or to the
property of any person, occurring outside of the Premises but on or about the
Property, where such accident, damage or injury results or is claimed to have
resulted from any negligence or willful misconduct or breach hereof on the part
of Tenant or Tenant’s agents, employees, contractors or sublessees; or (iii) the
use or occupancy of the Premises or of any business conducted therein or any
thing or work whatsoever done or any condition created (other than by or on
behalf of Landlord) in or about the Premises, and, in any case, occurring after
the Commencement Date (or such earlier date as of which Tenant takes possession
of the Premises) until the expiration of the Term of this Lease and thereafter
so long as Tenant is in occupancy of any part of the Premises. This indemnity
and hold harmless agreement shall include indemnity against all losses, costs,
damages, expenses and liabilities incurred in or in connection with any such
claim or any proceeding brought thereon, and the defense thereof, including,
without limitation, reasonable attorneys’ fees and costs at both the

11



--------------------------------------------------------------------------------



 



trial and appellate levels. The provisions of this Section 10.1 shall survive
the expiration or earlier termination of this Lease.
     10.2 Tenant Insurance. Tenant agrees to maintain in full force from the
date upon which Tenant first enters the Premises for any reason, throughout the
Term of this Lease, and thereafter so long as Tenant is in occupancy of any part
of the Premises, a policy of commercial general liability and property damage
insurance (including broad form contractual liability, independent contractor’s
hazard and completed operations coverage), fire and extended coverage with
Tenant named as an insured and Landlord, and, at Landlord’s request, Landlord’s
property manager, any Holder, and such other persons as Landlord reasonably may
request are named as additional insureds. Each policy required hereunder shall
be non-cancelable and non-amendable with respect to Landlord and Landlord’s said
designees without thirty (30) days’ prior notice, shall be written on an
“occurrence” basis, and shall be in at least the amounts of the Initial General
Liability Insurance specified in Section 1.1, and a duplicate original or
certificates thereof satisfactory to Landlord, shall be delivered to Landlord.
All such policies shall contain a clause that such policy and the coverage
evidenced thereby shall be primary with respect to any insurance policies
carried by the Landlord and shall be obtained from responsible companies
qualified to do business and in good standing in the Commonwealth of
Massachusetts and rated A- or better in the most current issue of Best’s
Insurance Reports. Tenant shall procure and pay for any and all renewals of such
insurance from time to time during the term of the Lease and shall provide such
renewal policies or certificates.
     10.3 Tenant’s Risk. Tenant agrees to use and occupy the Premises and to use
such other portions of the Property as Tenant is herein given the right to use
at Tenant’s own risk. Except in the event of negligence, willful misconduct or
breach hereof on the part of Landlord, or any of its agents, contractors or
employees, Landlord shall not be liable to Tenant, its employees, agents,
invitees or contractors for any damage, injury, loss, compensation, or claim
(including, but not limited to, claims for the interruption of or loss to
Tenant’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises or the Property, any fire, robbery, theft, mysterious disappearance
and/or any other crime or casualty, the actions of any other tenants of the
Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building, or from water, rain or snow that may
leak into, or flow from any part of the Premises or the Building, or from
drains, pipes or plumbing fixtures in the Building. Any goods, property or
personal effects stored or placed in or about the Premises shall be at the sole
risk of Tenant, and neither Landlord nor Landlord’s insurers shall in any manner
be held responsible therefor. Landlord shall not be responsible or liable to
Tenant, or to those claiming by, through or under Tenant, for any loss or damage
that may be occasioned by or through the acts or omissions of persons occupying
adjoining premises or any part of the premises adjacent to or connecting with
the Premises or any part of the Property or otherwise. Notwithstanding the
foregoing, Landlord shall not be released from liability for any injury, loss,
damages or liability to the extent arising from any negligence, willful
misconduct or breach hereof on the part of Landlord, its servants, employees or
agents acting within the scope of their authority on or about the Premises. The
provisions of this Section 10.3 shall be applicable from and after the execution
of this Lease and until the end of the Term of this Lease, and during such
further period as Tenant may use or be in occupancy of any part of the Premises
or of the Building.

12



--------------------------------------------------------------------------------



 



     10.4 Waiver of Subrogation. Notwithstanding anything to the contrary
contained herein, Landlord and Tenant each hereby waives on behalf of itself and
its property insurers (none of which shall ever be assigned any such claim or be
entitled thereto due to subrogation or otherwise) any and all rights of
recovery, claim, action, or cause of action against the other, its agents,
officers, servants, partners, shareholders, contractors or employees for any
loss or damage that may occur to the Building or the Premises, or any
improvements thereto, or any personal property of such party therein, by reason
of fire, the elements, or any other cause or origin, which is insured against
under any property insurance policy actually being maintained from time to time,
even if not required hereunder, or which would be insured against under the
terms of any so-called “all risk” or “broad form” policy or any other property
insurance policy required to be carried or maintained by the waiving party
hereunder, whether or not such insurance coverage is actually being maintained
and regardless of the cause or origin, including, in every instance, negligence
by the other party hereto, its agents, officers, partners or employees. Landlord
and Tenant each agrees to cause appropriate clauses to be included in its
property insurance policies necessary to implement the foregoing provisions.
ARTICLE 11
FIRE, EMINENT DOMAIN, ETC.
     11.1 Landlord’s Right of Termination. If the Premises or the Building are
substantially damaged by fire or casualty (the term “substantially damaged”
meaning damage of such a character that the same cannot, in the ordinary course,
reasonably be expected to be repaired within ninety (90) days from the date of
the fire or casualty), or if any part of the Building is taken by any exercise
of the right of eminent domain, then Landlord shall have the right to terminate
this Lease (even if Landlord’s entire interest in the Premises may have been
divested) by giving notice of Landlord’s election so to do prior to the
expiration of the said ninety (90) days, whereupon this Lease shall terminate
thirty (30) days after the date of such notice with the same force and effect as
if such date were the date originally established as the expiration date hereof.
     11.2 Restoration; Tenant’s Right of Termination. If the Premises or the
Building are damaged by fire or other casualty (or the Premises or access to the
Premises are taken by the power of eminent domain), and this Lease is not
terminated pursuant to Section 11.1, Landlord shall thereafter use reasonable
efforts to restore the Building and the Premises (excluding any Alterations made
by Tenant pursuant to Section 5.2) to proper condition for Tenant’s use and
occupation, provided that Landlord shall have no obligation to restore damage
that would not be covered by a property insurance policy of the sort referred to
in Section 10.4. If, for any reason, including Force Majeure, such restoration
shall not be substantially completed within 180 days after the date of the fire
or other casualty, Tenant shall have the right to terminate this Lease by giving
notice to Landlord thereof. This Lease shall cease and come to an end without
further liability or obligation on the part of either party on the date
specified in such notice from Tenant. Such right of termination shall be
Tenant’s sole and exclusive remedy at law or in equity for Landlord’s failure so
to complete such restoration, and time shall be of the essence with respect
thereto. Notwithstanding the forgoing, Tenant’s termination rights set forth in
Section 1.1 Term shall remain in full force and effect.

13



--------------------------------------------------------------------------------



 



     11.3 Abatement of Rent. If the Premises or the Building are damaged by fire
or other casualty, Basic Rent payable by Tenant shall abate proportionately for
the period during which, by reason of such damage, there is substantial
interference with Tenant’s use of the Premises, having regard for the extent to
which Tenant may be required to discontinue Tenant’s use of all or any undamaged
portion of the Premises due to such damage, but such abatement or reduction
shall end if and when Landlord shall have completed sufficient restoration that
Tenant is reasonably able to use the Premises and the Premises are in
substantially the condition in which they were prior to such damage. If the
Premises shall be affected by any exercise of the power of eminent domain, Basic
Rent payable by Tenant shall be justly and equitably abated and reduced
according to the nature and extent of the loss of use thereof suffered by
Tenant. In no event shall Landlord have any liability for damages to Tenant for
inconvenience, annoyance, or interruption of business arising from any fire or
other casualty or eminent domain.
     11.4 Condemnation Award. Landlord shall have and hereby reserves and
accepts, and Tenant hereby grants and assigns to Landlord, all rights to recover
for damages to the Property and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of any taking, by exercise
of the right of eminent domain, and by way of confirming the foregoing, Tenant
hereby grants and assigns, and covenants with Landlord to grant and assign to
Landlord, all rights to such damages or compensation, and covenants to deliver
such further assignments and assurances thereof as Landlord may from time to
time request, and Tenant hereby irrevocably appoints Landlord its
attorney-in-fact to execute and deliver in Tenant’s name all such assignments
and assurances. Nothing contained herein shall be construed to prevent Tenant
from prosecuting in any condemnation proceedings a claim for the value of any of
Tenant’s Removable Property installed in the Premises by Tenant at Tenant’s
expense and for relocation expenses.
ARTICLE 12
HOLDING OVER; SURRENDER
     12.1 Holding Over. Any holding over by Tenant after the expiration of the
Term of this Lease shall be treated as a daily tenancy at sufferance at a rate
equal to one and one-half (1 1/2) times the Basic Rent then in effect (prorated
on a daily basis). In all other respects, such holding over shall be on the
terms and conditions set forth in this Lease as far as applicable.
     12.2 Surrender of Premises. Subject to the provisions of Section 7.2, upon
the expiration or earlier termination of the Term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the Premises together with all
alterations, additions and improvements other than Tenant’s Removable Property
which may have been made or installed in, on or to the Premises prior to or
during the Term of this Lease by either Landlord or Tenant or any authorized
subtenant (except as hereinafter provided) in neat and clean condition and in
such order, condition and repair as Tenant is required to maintain the same
hereunder. Tenant shall remove all of Tenant’s Removable Property and shall
repair any damages to the Premises or the Building caused by such removal. Any
Tenant’s Removable Property which shall remain in the Building or on the
Premises after the expiration or termination of the Term of this Lease shall be
deemed conclusively to have been abandoned, and either may be retained by
Landlord as its

14



--------------------------------------------------------------------------------



 



property or may be disposed of in such manner as Landlord may see fit, at
Tenant’s sole cost and expense.
ARTICLE 13
DEFAULT; REMEDIES
     13.1 Tenant’s Default.
     (a) If at any time subsequent to the date of this Lease any one or more of
the following events (herein referred to as an “Event of Default”) shall occur:
          (i) Tenant shall fail to pay the Basic Rent or any other charges
hereunder when due and such failure shall continue for five (5) Business Days
after the date due and written notice thereof; or
          (ii) Tenant shall neglect or fail to perform or observe any other
covenant herein contained on Tenant’s part to be performed or observed and
Tenant shall fail to remedy the same within thirty (30) days after written
notice to Tenant specifying such neglect or failure, or if such failure is of
such a nature that it cannot reasonably remedy the same within such thirty
(30) day period, Tenant shall fail to commence promptly (and in any event within
such thirty (30) day period) to remedy the same and to prosecute such remedy to
completion with diligence and continuity, subject to the Force Majeure; or
          (iii) Tenant’s leasehold interest in the Premises shall be taken on
execution or by other process of law directed against Tenant; or
          (iv) Tenant shall make an assignment for the benefit of creditors or
shall be adjudicated insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future Federal, State or other
statute, law or regulation for the relief of debtors (other than the Bankruptcy
Code, as hereinafter defined), or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or
          (v) A petition shall be filed against Tenant under any law (other than
the Bankruptcy Code) seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future Federal, State or other statute, law or regulation and shall remain
undismissed or unstayed for an aggregate of sixty (60) days (whether or not
consecutive), or if any trustee, conservator, receiver or liquidator of Tenant
or of all or any substantial part of its properties shall be appointed without
the consent or acquiescence of Tenant and such appointment shall remain
unvacated or unstayed for an aggregate of sixty (60) days (whether or not
consecutive).

15



--------------------------------------------------------------------------------



 



then in any such case Landlord may terminate this Lease as hereinafter provided
and exercise any other rights or remedies available under this Lease, at law or
in equity.
     13.2 Landlord’s Remedies.
          (a) Upon the occurrence of an Event of Default, Landlord may terminate
this Lease by notice to Tenant, specifying a date not less than thirty (30) days
after the giving of such notice on which this Lease shall terminate and this
Lease shall come to an end on the date specified therein as fully and completely
as if such date were the date herein originally fixed for the expiration of the
Term of this Lease, and Tenant will then quit and surrender the Premises to
Landlord, but Tenant shall remain liable as hereinafter provided.
          (b) If this Lease shall have been terminated as provided in this
Article, or if any execution or attachment shall be issued against Tenant or any
of Tenant’s property whereupon the Premises shall be taken or occupied by
someone other than Tenant, then Landlord may re-enter the Premises, either by
summary proceedings, ejectment or otherwise, and remove and dispossess Tenant
and all other persons and any and all property from the same, as if this Lease
had not been made.
          (c) If this Lease shall have been terminated as provided in this
Article, Tenant shall pay the Basic Rent, or charges and other sums payable
hereunder up to the time of such termination, and thereafter Tenant, until the
end of what would have been the Term of this Lease in the absence of such
termination, shall be liable to Landlord for, and shall pay to Landlord, as
liquidated current damages: the Basic Rent, or charges and other sums that would
be payable hereunder if such termination had not occurred, less the net
proceeds, if any, of any reletting of the Premises, after deducting all expenses
in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, reasonable legal expenses, reasonable
attorneys’ fees, advertising, expenses of employees, alteration costs and
expenses of preparation for such reletting. Tenant shall pay the portion of such
current damages referred to above to Landlord monthly on the days which the
Basic Rent would have been payable hereunder if this Lease had not been
terminated. Landlord shall use commercially reasonable efforts to mitigate its
damages.
          (d) At any time within two (2) months after termination of this Lease
as provided in this Article, whether or not Landlord shall have collected any
such current damages, as liquidated final damages and in lieu of all such
current damages beyond the date of such demand, at Landlord’s election Tenant
shall pay to Landlord an amount equal to the excess, if any, of the Basic Rent,
for what would be the then unexpired Term of this Lease if the same remained in
effect, over the then fair net rental value of the Premises for the same period
(discounted to present value).
          (e) In case of any Event of Default, re-entry, expiration and
dispossession by summary proceedings or otherwise, Landlord may (i) re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions or free rent to the
extent that Landlord considers advisable and necessary to re-let the same and
(ii) make such

16



--------------------------------------------------------------------------------



 



alterations, repairs and decorations in the Premises as Landlord considers
advisable and necessary for the purpose of reletting the Premises; and the
making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed, or
in the event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease.
     13.3 Intentionally Omitted.
     13.4 Remedying Defaults. Landlord shall have the right, but shall not be
required, to pay such sums or do any act which may be necessary to cure any
Event of Default on the part of Tenant under any of the provisions of this
Lease, and in the event of the exercise of such right by Landlord, Tenant agrees
to pay to Landlord forthwith within ten (10) days of demand all such sums or the
reasonable costs of such cure, together with interest thereon at a rate equal to
3% plus the prime rate published from time to time in The Wall Street Journal or
its successor publication, as Additional Rent. Any payment of Basic Rent or
other sums payable hereunder not paid within ten (10) days of due shall, at the
option of Landlord, bear interest at a rate equal to 3% over the prime rate
published from time to time in The Wall Street Journal or its successor
publication from the due date thereof and shall be payable forthwith within ten
(10) days of demand by Landlord, as Additional Rent.
     13.5 Remedies Cumulative. The specified remedies to which Landlord may
resort hereunder are not intended to be exclusive of any remedies or means of
redress to which Landlord may at any time be entitled lawfully, and Landlord may
invoke any remedy (including the remedy of specific performance) allowed at law
or in equity as if specific remedies were not herein provided for.
     13.6 Enforcement Costs. Tenant shall pay all out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
at both the trial and appellate levels) incurred by or on behalf of Landlord in
connection with the successful enforcement of any rights of Landlord or
obligations of Tenant hereunder, whether or not occasioned by an Event of
Default. In the event of any other litigation between the parties related to
this Lease or the Premises the prevailing party shall be entitled to receive
from the other a full reimbursement of its legal fees and expenses incured in
such litigation.
     13.7 Waiver.
          (a) Failure on the part of Landlord or Tenant to complain of any
action or non-action on the part of the other, no matter how long the same may
continue, shall never be a waiver by Tenant or Landlord, respectively, of any of
the other’s rights hereunder. Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.

17



--------------------------------------------------------------------------------



 



          (b) No payment by Tenant, or acceptance by Landlord, of a lesser
amount than shall be due from Tenant to Landlord shall be treated otherwise than
as a payment on account of the earliest installment of any payment due from
Tenant under the provisions hereof. The acceptance by Landlord of a check for a
lesser amount with an endorsement or statement thereon, or upon any letter
accompanying such check, that such lesser amount is payment in full, shall be
given no effect, and Landlord may accept such check without prejudice to any
other rights or remedies which Landlord may have against Tenant.
     13.8 Landlord’s Default. Landlord shall in no event be in default under
this Lease unless Landlord shall neglect or fail to perform any of its
obligations hereunder and shall fail to remedy the same within ten (10) days
after notice to Landlord specifying such neglect or failure, or if such failure
is of such a nature that Landlord cannot reasonably remedy the same within such
ten (10) day period, Landlord shall fail to commence promptly (and in any event
within such ten (10) day period) to remedy the same and to prosecute such remedy
to completion with diligence and continuity.
ARTICLE 14
MISCELLANEOUS PROVISIONS
     14.1 Rights of Access, Inspection. Landlord or its representatives shall
have the right without charge to it and without reduction in Base Rent during
regular business hours, after at least 24 hours’ prior notice and in the
presence of a representative of the Tenant, enter to view the Premises for any
reasonable purpose (including, without limitation, showing the Premises to
prospective purchasers, tenants and lenders, and, in case of an emergency,
whether resulting from circumstances in the Premises or elsewhere in the
Landlord’s Property, Landlord or its representatives may enter the Premises
(forcibly, if necessary) at any time to take such measures as may be needed to
cope with such emergency. Such access shall include, but not be limited to, the
right to open floors, walls, ceilings, and building systems for the foregoing
purposes. Landlord may, during the six (6) months next preceding the expiration
of the Lease Term, show the Premises to parties wishing to lease the Premises.
Landlord shall use good faith efforts as is practical under the circumstances
not to materially and adversely interfere with Tenant’s use during Landlord’s
access as described in this Section and to provide Tenant with reasonable notice
of the Landlord’s intentions to enter, and Tenant agrees to use good faith
efforts to cooperate and assist Landlord in its access as described in this
Section.
     14.2 Covenant of Quiet Enjoyment. Subject to the terms and conditions of
this Lease, on payment of the Basic Rent and other charges and observing,
keeping and performing all of the other terms and conditions of this Lease on
Tenant’s part to be observed, kept and performed, in both instances within any
applicable grace or cure period after notice, Tenant shall lawfully, peaceably
and quietly enjoy the Premises for the Permitted Use during the term hereof,
without hindrance or ejection by any persons lawfully claiming under Landlord to
have title to the Premises superior to Tenant. The foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.

18



--------------------------------------------------------------------------------



 



     14.3 No Liability for Consequential Damages.
          (a) In no event shall Landlord or Tenant ever be liable to the other
under or for any breach of any provision of this Lease for any loss of business
or any other indirect or consequential damages suffered by the other, from
whatever cause.
     14.4 Estoppel Certificate. Tenant and Landlord shall each, at any time and
from time to time, upon not less than ten (10) business days prior written
notice from the other, execute, acknowledge and deliver to the requesting party
an estoppel certificate containing such statements of fact as the requesting
party reasonably requests.
     14.5 Rules and Regulations. Tenant shall abide by reasonable Rules and
Regulations from time to time established by Landlord by notice to Tenant, it
being agreed that such Rules and Regulations shall be established and applied by
Landlord in a non-discriminatory fashion, shall be generally applicable to other
office and laboratory tenants of the Building. Landlord agrees to use reasonable
efforts to insure that any such Rules and Regulations are uniformly enforced,
but Landlord shall not be liable to Tenant for violation of the same by any
other tenant or occupant of the Building, or persons having business with them.
In the event that there shall be a conflict between such Rules and Regulations
and the provisions of this Lease, the provisions of this Lease shall control.
     14.6 Invalidity of Particular Provisions. If any term or provision of this
Lease, or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.
     14.7 Provisions Binding, Etc. Except as herein otherwise provided, the
terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of Landlord and Tenant (except in the case
of Tenant, only such successors and assigns as may be permitted hereunder) and,
if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and permitted assigns. Any reference in this Lease to
successors and assigns of Tenant shall not be construed to constitute a consent
to assignment by Tenant.
     14.8 Notice. All notices or other communications required hereunder shall
be in writing and shall be deemed duly given if sent by reputable overnight
delivery or courier service (e.g., Federal Express) providing for receipted
delivery prepaid, to the following address:

  (a)   if to Landlord at Landlord’s Address to

Newgate Properties, LLC
c/o Worcester Polytechnic Institute
100 Institute Road
Worcester, MA 01609
Attn: Jeffrey Solomon, Executive Vice President

19



--------------------------------------------------------------------------------



 



With a copy to:
Mark L. Donahue, Esquire
Fletcher, Tilton & Whipple, P.C.
370 Main Street
Worcester, MA 01608
Tel: (508) 459-8000
Fax: (508) 459-8329

  (b)   if to Tenant Attn: Tod Woolf, CEO at the Premises, except that prior to
Tenant’s taking occupancy of the Premises at Tenant’s current address:

RXi Pharmaceuticals Corporation
One Innovation Drive
Worcester, Massachusetts 01605
With a copy to:
Christopher F. Dunn, Esq.
Ropes & Gray LLP
One International Place
Boston, MA 02110-2624
Receipt of notice or other communication shall be conclusively established with
receipt or evidence that delivery was first attempted. Either party may change
its address for the giving of notices by notice given in accordance with this
Section.
     14.9 Waiver of Jury Trial. Landlord and Tenant hereby each waive trial by
jury in any action, proceeding or counterclaim brought by either against the
other, on or in respect of any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant or Tenant’s
use or occupancy of the Premises.
     14.10 Publicity Restrictions. In no event shall Landlord or Tenant ever use
the name of the other party (or any of its officers, employees, advisors, or
agents, or any adaptation of their names), or any terms of this Agreement in any
promotional material or other public announcement or disclosure without the
prior written consent of said party.
     14.11 Multiple Counterparts. This Lease may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.
     14.12 Governing Law. This Lease shall be governed by the laws of the
Commonwealth of Massachusetts without regard to its conflict of laws provision.
     14.13 Access. The Tenant shall have access to the Premises 24 hours a day
7 days a week. Provided that the Tenant has complied with the insurance
provisions of this Lease, and provided further that the Tenant does not
unreasonably interfere with the performance of the Landlord’s Improvements to be
completed as part of this Lease, then the Tenant may access the

20



--------------------------------------------------------------------------------



 



Premises prior to the Lease Commencement Date for the purpose of installing
Tenant’s Improvements, Tenant’s cabling and wiring and Tenant’s fixtures and
equipment.
     14.14 Landlord’s Title and Authority. Landlord covenants and agrees that
the Landlord is the record owner of the Premises and has full right and title to
lease the Premises to the Tenant under this Lease.
     14.15 Recording. The Tenant may record a Notice of Lease pursuant to G.L.
c. 183, §4 and the Landlord agrees to execute such a notice if requested by the
Tenant within five (5) business days of the date of the Tenant’s request.
     14.16. Parking. The Tenant shall have the right to use one parking space
per employee in the card access parking lot adjacent to the Property on a
non-exclusive and non-reserved basis for Tenant’s employees and Tenant’s
visitors shall have the right to park in the designated visitor parking spaces
in the parking lot adjacent to the Property. One (1) space shall be specifically
designated reserved for Dr. Craig Mello as a principal of the Tenant and shall
be as near the Building as is reasonably practicable. There shall be no
additional fee for the use of the parking spaces.
     14.17. Expression of Interest. Tenant hereby affirms and ratifies the
letter of Tod Woolf, CEO of Tenant, to D’Anne Hurd dated August 8, 2007,
referencing “Gateway Park, Worcester-Indication of Interest in 100,000 sq. ft.
building (Building #1).”
     IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, as of the date first
set forth above.

            LANDLORD:
Newgate Properties, LLC
      By:                           TENANT:
RXI Pharmaceutical Corporation
      By:                        

21